PROVOSTY, J.
All the legal questions involved in this case were considered in the case of same plaintiff against R. B. Day, Tax Collector, 85 South, 613,1 No. 23599, this day decided; the- matter involved being the taxes levied by the city of Baton Rouge under the assessment there in question. For the reasons there assigned.
The judgment appealed from is set aside; the injunction herein is reinstated and made perpetual, at the cost of (defendant in both courts.
MONROE, C. J., concurs in decree and hands down opinion. See 85 South. 617.

 Ante, p. 623.